Citation Nr: 0115454	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  00-22 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a neck disability, 
to include as secondary to a service-connected left shoulder 
disability.

2.  Entitlement to service connection for a separate 
disability of the left upper extremity, to include as 
secondary to a service-connected left shoulder disability.

3.  Entitlement to service connection for a disability of the 
left lower extremity, to include as secondary to a service-
connected left shoulder disability.

4.  Entitlement to an increased rating for a left shoulder 
disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had verified active service from September 1981 
to August 1985, with four months and 17 days of prior 
unverified active service described as from December 1980 to 
May 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Chicago, Illinois.

On the veteran's November 2000 substantive appeal, he checked 
the box indicating that he desired to appear personally 
before a member of the Board.  That same month, he agreed to 
participate in a videoconference hearing.  Such hearing was 
held in February 2001.

On notice of disagreement dated in March 2000, the veteran 
raised the issues of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability, and entitlement to prestablization, 
convalescence, and hospitalization benefits pursuant to 
38 C.F.R. §§ 4.28, 4.29, and 4.30 (2000).  At his hearing, 
the veteran raised the issue of entitlement to service 
connection for headaches, to include as secondary to the 
service-connected left shoulder disability.  The matters are 
referred to the RO for adjudication.  



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

Because of the change in the law brought about by the VCAA, a 
remand of the veteran's service connection and increased 
rating claims is required for compliance with the notice and 
duty to assist provisions contained in the new law.  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

During his hearing before the undersigned, the veteran 
testified that he received treatment from Doctors R.K. and 
L.B., of Downers Grove HealthCare Center, and from Dr. M.W.  
He added that he participated in the VA Vocational 
Rehabilitation Program.  Those medical reports and the 
veteran's vocational rehabilitation folder are not of record.  
The veteran also testified that at work he had been suspended 
and reprimanded because of attendance problems and the 
inability to perform his job as a result of the service-
connected left shoulder disability.  Such employment reports 
are not of record either.

In January 2001, the veteran's representative argued that the 
veteran's November 1999 VA examination report was inadequate 
for rating the service-connected left shoulder disability.  
Given the veteran's complaints presented on appeal and the 
absence of the above-referenced evidence, a contemporaneous 
VA examination is needed.  

Additionally, with regard to the claims of service connection 
for a neck disability, separate disability of the left upper 
extremity, and left lower extremity, a VA examination is 
needed to identify any disability present, and for any 
disability found, to determine its etiology.  38 C.F.R. § 4.2 
(2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should verify the exact dates 
and type of discharge of the veteran's 
period of service for four months and 17 
days reported as from December 1980 to May 
1981.

3.  The veteran should be asked to 
identify any physicians and medical 
facilities from which he has received 
treatment and/or evaluation for any 
disability at issue, claimed as secondary 
to the service-connected left shoulder 
disability, since service, and for his 
service-connected left shoulder disability 
since August 1998.  After any further 
necessary information and authorization 
are obtained from the veteran, the RO 
should obtain copies of pertinent medical 
records, VA or private, including medical 
reports from Drs. R.K. and L.B., of 
Downers Grove HealthCare Center, Dr. M.W., 
and the VA Westside Medical Center in 
Chicago, Illinois.  Pertinent employment 
reports identified by the veteran, but not 
previously provided, should also be 
obtained.  The RO should incorporate all 
additional evidence into the veteran's 
claims folder.

4.  The RO should obtain the veteran's VA 
Vocational Rehabilitation Folder and 
associate it with the veteran's claims 
folder.

5.  Thereafter, the RO should schedule 
orthopedic and neurology examinations to 
determine the severity of the veteran's 
left shoulder disability and to ascertain 
the nature and etiology of any 
disabilities of the neck, left upper 
extremity, and left lower extremity.  The 
veteran's claims folder should be 
provided to the examiner for review prior 
to the examination and such review should 
be noted.  All indicated studies should 
be conducted.  

For the left shoulder disability, the 
examination reports should include a full 
description of the veteran's symptoms, 
clinical findings, and associated 
functional impairment.  All findings 
should be recorded in detail, including 
range of motion, recorded in degrees and, 
if present, any functional impairment 
should be noted.  The presence or absence 
of painful motion must be reported.  The 
examiner should also describe any 
functional loss that the veteran may 
experience as a result of pain, weakness, 
or subluxation.  

Regarding the service connection claims 
for separate and distinct disabilities of 
the neck, left upper extremity, and left 
lower extremity, clinical findings as 
well as the history of the veteran's 
disabilities, should be provided.  The 
examiners should specify any disabilities 
present.  If no separate and distinct 
disabilities are present, the examiners 
should so state.  For any disability 
present, the examiners should opine 
whether it is at least as likely as not 
that it is service-related or was caused 
by or aggravated by the veteran's 
service-connected left shoulder 
disability.  The rationale for all 
conclusions reached must be provided.  

6.  The RO should readjudicate the issues 
on appeal.  All pertinent laws, 
regulations, and Court decisions should 
be considered.  If any claim remains 
denied, he and his representative should 
be provided with a supplemental statement 
of the case (SSOC), which includes all 
pertinent laws and regulations, and a 
full discussion of action taken on the 
veteran's claim.  The applicable response 
time should be allowed.  

The case should then be returned to the Board, if in order, 
after compliance with customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to any ultimate decision 
warranted in this case.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


